Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed.
This action is responsive to the Applicant’s Response to Final Action, filed on 5/20/2022.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
(i)	The independent claims are allowable because the prior arts made of record do not teach performing… a natural language interpretation of … search request that includes a multi-interpretative procedure including: performing, … a first parsing of the search request; generating… based on the first parsing, a natural language understanding (NLU) query including a first query object, wherein the NLU query including the first query object is further generated based on grammar rules indicating conditional probabilities of objects of the first parsing; performing… a second parsing of the search request; identifying…based on the second parsing, a second query object based on query object types; performing… a third parsing of the search request; identifying… based on the third parsing, parts of speech pertaining to a third query object; validating… the first query object, the second query object, and the third query object based on the query object types; assigning… based on the validating, a first probability value for the first query object, a second probability value for the second query object, and a third probability value for the third query object; and generating… based on the assigning, a unified NLU query by resolving conflicts in the first query object, the second query object, and the third query object and merging the resolve of the first query object, the second query object, and the third query object. 
An updated search revealed prior art that teaches performing… a natural language interpretation of … search request that includes a multi-interpretative procedure including: performing, … a first parsing of the search request; generating… based on the first parsing, a natural language understanding (NLU) query including a first query object, wherein the NLU query including the first query object is further generated based on grammar rules indicating conditional probabilities of objects of the first parsing; performing… a second parsing of the search request; identifying…based on the second parsing, a second query object based on query object types; performing… a third parsing of the search request; identifying… based on the third parsing, parts of speech pertaining to a third query object; validating… the first query object, the second query object, and the third query object based on the query object types; assigning… based on the validating, a first probability value for the first query object, a second probability value for the second query object, and a third probability value for the third query object; generating… based on the assigning, a unified NLU query based on the first query object, the second query object, and the third query object, 
but was silent regarding generating… based on the assigning, a unified NLU query by resolving conflicts in the first query object, the second query object, and the third query object and merging the resolve of the first query object, the second query object, and the third query object
However the updated search did not reveal any other prior art teaching performing… a natural language interpretation of … search request that includes a multi-interpretative procedure including: performing, … a first parsing of the search request; generating… based on the first parsing, a natural language understanding (NLU) query including a first query object, wherein the NLU query including the first query object is further generated based on grammar rules indicating conditional probabilities of objects of the first parsing; performing… a second parsing of the search request; identifying…based on the second parsing, a second query object based on query object types; performing… a third parsing of the search request; identifying… based on the third parsing, parts of speech pertaining to a third query object; validating… the first query object, the second query object, and the third query object based on the query object types; assigning… based on the validating, a first probability value for the first query object, a second probability value for the second query object, and a third probability value for the third query object; and generating… based on the assigning, a unified NLU query by resolving conflicts in the first query object, the second query object, and the third query object and merging the resolve of the first query object, the second query object, and the third query object.

(ii)	The dependent claims being definite, further limiting and fully enabled by the specification are also allowed. 
(iii)	The claimed limitations are novel and non-obvious over the prior art of record.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by David Sumy (Reg No 50387) via email on 6/17/2022, after telephonic discussion on 6/16/2022. Email correspondence has been attached to this Notice of Allowance. 
	The application has been amended as follows:

Amendments to the Claims:

Amend claim 1 as follows:
1.	(Currently amended) A method comprising:
receiving, by a network device, a search request for content based on a voice query from a user;
performing, by the network device, a natural language interpretation of the search request that includes a multi-interpretative procedure including:
	performing, by the network device, a first parsing of the search request;
	generating, by the network device based on the first parsing, a natural language understanding (NLU) query including a first query object, wherein the NLU query including the first query object is further generated based on grammar rules indicating conditional probabilities of objects of the first parsing;
	performing, by the network device, a second parsing of the search request;
	identifying, by the network device based on the second parsing, a second query object based on query object types;
	performing, by the network device, a third parsing of the search request; 				identifying, by the network device based on the third parsing, parts of speech pertaining to a third query object;
validating, by the network device, the first query object, the second query object, and the third query object based on the query object types;
assigning, by the network device based on the validating, a first probability value for the first query object, a second probability value for the second query object, and a third probability value for the third query object;
generating, by the network device based on the assigning, a unified NLU query by resolving conflicts in the first query object, the second query object, and the third query object and merging the resolve of the first query object, the second query object, and the third query object;
searching, by the network device based on the unified NLU query, contents;
generating, by the network device based on the searching, a user interface including a search result indicating one or multiple content items; and
presenting, by the network device via the user interface, the search result to the user.

Amend claim 2 as follows:
	2.	(Currently amended) The method of claim 1, further comprising:
	performing, by the network device, at least one of stemming or lemmatizing of the search request; and wherein the generating of the unified NLU query comprises:
	generating, by the network device based on performing the at least one of stemming or lemmatizing, the unified NLU query.

Amend claim 6 as follows:
6.	(Currently amended) The method of claim 1, wherein the NLU query the query object types 

Amend claim 9 as follows:
9.	(Currently amended) A network device comprising:

a memory, wherein the memory stores instructions; and
a processor, wherein the processor executes the instructions to:
		receive
	perform a natural language interpretation of the search request that includes a multi-interpretative procedure including:
		perform a first parsing of the search request;
		generate, based on the first parsing, a natural language understanding (NLU) query including a first query object, wherein the NLU query including the first query object is further generated based on grammar rules indicating conditional probabilities of objects of the first parsing;
		perform a second parsing of the search request;
		identify, based on the second parsing, a second query object based on query object types;
		perform a third parsing of the search request; 							identify, based on the third parsing, parts of speech pertaining to a third query object;
	validate the first query object, the second query object, and the third query object based on the query object types;
	assign, based on the validation, a first probability value for the first query object, a second probability value for the second query object, and a third probability value for the third query object;
	generate, based on the assignment, a unified NLU query by resolving conflicts in the first query object, the second query object, and the third query object and merging the resolve of the first query object, the second query object, and the third query object;
	search, based on the unified NLU query, contents;
	generate, based on the search, a user interface including a search result indicating one or multiple content items; and
	present, via the user interface, the search result to the user.

Amend claim 10 as follows:
10.	(Currently amended) The network device of claim 9, wherein the processor further executes the instructions to:
	perform at least one of stemming or lemmatizing of the search request; and wherein, when generating of the unified NLU query, the processor further executes the instructions to:
	generate, based on the performance of the at least one of stemming or lemmatizing, the unified NLU query.

Amend claim 14 as follows:
14.	 (Currently amended) The network device of claim 9, wherein the NLU query the query object types.

Amend claim 16 as follows:
16.	(Currently amended) A non-transitory computer-readable storage medium storing instructions executable by a processor of a device, which when executed, cause the device to:
receive a search request for content based on a voice query from a user;
perform a natural language interpretation of the search request that includes a multi-interpretative procedure including:
	perform a first parsing of the search request;
	generate, based on the first parsing, a natural language understanding (NLU) query including a first query object, wherein the NLU query including the first query object is further generated based on grammar rules indicating conditional probabilities of objects of the first parsing;
	perform a second parsing of the search request;
	identify, based on the second parsing, a second query object based on query object types;
	perform a third parsing of the search request; 							identify, based on the third parsing, parts of speech pertaining to a third query object;
validate the first query object, the second query object, and the third query object based on the query object types;
assign, based on the validation, a first probability value for the first query object, a second probability value for the second query object, and a third probability value for the third query object;
generate, based on the assignment, a unified NLU query by resolving conflicts in the first query object, the second query object, and the third query object and merging the resolve of the first query object, the second query object, and the third query object;
search, based on the unified NLU query, contents;
generate, based on the search, a user interface including a search result indicating one or multiple content items; and
present, via the user interface, the search result to the user.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178